[ex103dformofperformances001.jpg]
EXHIBIT 10.3(d) PERFORMANCE STOCK UNIT AGREEMENT OF REXNORD CORPORATION THIS
AGREEMENT (this “Agreement”), dated as of ___________________ (the “Grant Date”)
is made by and between Rexnord Corporation, a Delaware corporation (the
“Corporation”), and _____________, an employee of the Corporation or one of its
Subsidiaries (the “Grantee”). WHEREAS, the Corporation wishes to afford the
Grantee the opportunity to receive shares of its common stock (“Common Stock”);
WHEREAS, the Corporation wishes to carry out the purpose of the Rexnord
Corporation Performance Incentive Plan (as may be amended, restated or revised
from time to time, the “Plan”), the terms of which are hereby incorporated by
reference and made a part of this Agreement; and WHEREAS, the Administrator, as
defined in the Plan, (i) has determined that it would be to the advantage and in
the best interests of the Corporation and its stockholders to grant performance
stock units (the “Performance Stock Units”) provided for herein to the Grantee
as an inducement for the Grantee to enter into or remain in the employ of the
Corporation or one of its Subsidiaries and as an incentive for increased efforts
by the Grantee during such employment, and (ii) has instructed the officers of
the Corporation to issue said Performance Stock Units. NOW, THEREFORE, in
consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt and sufficiency of which is hereby acknowledged,
the parties hereto do hereby agree as follows: ARTICLE I GRANT, EARNING AND
VESTING OF PERFORMANCE STOCK UNITS AND ISSUANCE OF SHARES Section 1.1 Grant of
Performance Stock Units (a) In consideration of the Grantee’s agreement to enter
into or remain in the employ of the Corporation or one of its Subsidiaries and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, on the date hereof the Corporation irrevocably grants to
the Grantee the number of Performance Stock Units (at target) as set forth in
Section 1.1(b) and 1.1(c) hereof. The Performance Stock Units granted under this
Agreement are units that will be reflected in a book account maintained by the
Corporation until they become earned and vested or have been forfeited. (b) The
number of Performance Stock Units (at target) that will be earned and vested
based on _______________________ is ________, as more fully described in
Appendix A. 1



--------------------------------------------------------------------------------



 
[ex103dformofperformances002.jpg]
(c) The number of Performance Stock Units (at target) that will be earned and
vested based on _______________________ is ________, as more fully described in
Appendix A. (d) The Performance Period for the Performance Stock Units will be
the ________-year period beginning _________________ and ending
_________________ (the “Performance Period”). Section 1.2 Satisfaction of
Performance-Based Conditions and Vesting (a) Subject to Section 1.2(b) and the
satisfaction of the performance conditions set forth in Appendix A to this
Agreement during the Performance Period, the Performance Stock Units will be
earned and shall become vested on the last day of the Performance Period. (b)
All unearned Performance Stock Units will be forfeited upon the Grantee’s
termination of employment during the Performance Period for any reason. (c) The
Grantee will not have any right to vote the Performance Stock Units and will not
be deemed a stockholder of the Corporation with respect to any of the
Performance Stock Units. Section 1.3 Issuance of Shares Earned Performance Stock
Units will be paid in shares of Common Stock as soon as administratively
practicable following the close of the Performance Period and certification of
the satisfaction of the performance conditions, but in no event later than the
fifteenth (15th) day of the third month following the end of the Corporation’s
fiscal year in which the Performance Units are earned and vest. Section 1.4
Performance Stock Units Subject to Plan The Performance Stock Units granted
hereunder are subject to the terms and provisions of the Plan, including without
limitation, Sections 7.5 and 8.9 of the Plan. Capitalized terms used in this
Agreement and not defined herein shall have the meaning given to such terms in
the Plan. Section 1.5 Corporate Transactions – Acceleration of Performance Stock
Units The Performance Stock Units granted hereunder will be subject to
accelerated vesting as set forth in Section 7.3 of the Plan and will be deemed
earned at the “target” performance level set forth in Appendix A to this
Agreement (i.e., 100% payout). In such case, the vested Performance Stock Units
will be settled as soon as administratively practicable, but in no event later
than the fifteenth (15th) day of the third month following the end of the
Corporation’s fiscal year in which the Performance Units vest. 2



--------------------------------------------------------------------------------



 
[ex103dformofperformances003.jpg]
ARTICLE II RESTRICTIVE COVENANTS Section 2.1 Reasonableness of Restrictions The
Grantee acknowledges that the Grantee has had and will continue to have access
to Confidential Information (as defined below), that such Confidential
Information is of economic value to the Corporation and its Subsidiaries, that
such Confidential Information would be of value to a competitor of the
Corporation and/or one of its Subsidiaries in competing against the Corporation
and/or one of its Subsidiaries, and that it would be unfair for the Grantee to
exploit such Confidential Information for the Grantee’s personal benefit or for
the benefit of a competitor. The Grantee further acknowledges that the Grantee
has had and/or will have an opportunity to learn about, and develop
relationships with, customers of the Corporation and/or its Subsidiaries and
that the Corporation and its Subsidiaries have a legitimate interest in
protecting relationships with such customers, and that it would be unfair for
the Grantee to exploit information the Grantee has learned about such customers
and relationships which the Grantee has developed with such customers for the
Grantee’s personal benefit or for the benefit of a competitor. The Grantee
further acknowledges that the Corporation and its Subsidiaries currently market
and sell products and services to customers throughout the United States and
that the Grantee’s job duties have included and/or will include contact with
products that are marketed throughout the entire United States and that the
Confidential Information to which the Grantee has had and/or and will have
access to, and the Grantee’s customer knowledge and contacts and relationships,
would be of value to a competitor in competing against the Corporation and/or
one of its Subsidiaries anywhere in the United States. Accordingly, the Grantee
acknowledges that the protections provided to the Corporation and its
Subsidiaries in this Article II are reasonable and necessary to protect the
legitimate interests of the Corporation and its Subsidiaries and that abiding by
the Grantee’s obligations under this Article II will not impose an undue
hardship on the Grantee. Section 2.2 Restricted Services Obligation For a period
of two years following the end, for whatever reason, of the Grantee’s employment
with the Corporation or any of its Subsidiaries, the Grantee agrees not to
directly or indirectly provide Restricted Services to any Competitor respecting
its operations in the United States. For purposes of this Section, (i)
“Restricted Services” means services of any kind or character comparable to
those the Grantee provided to the Corporation or any of its Subsidiaries during
the one year period preceding the end of the Grantee’s employment with the
Corporation or any of its Subsidiaries, and (ii) “Competitor” means any business
located in the United States which is engaged in the development and/or sale of
any product line or service offering that is substantially similar to (and thus
competitive with) a product line or service offering sold by the Corporation or
any of its United States Subsidiaries for which the Grantee had direct
managerial responsibility during the last year of the term of the Grantee’s
employment with the Corporation or any of its United States Subsidiaries. 3



--------------------------------------------------------------------------------



 
[ex103dformofperformances004.jpg]
Section 2.3 Customer Non-Solicitation For a period of two years following the
end, for whatever reason, of the Grantee’s employment with the Corporation or
any of its Subsidiaries, the Grantee agrees not to directly or indirectly
attempt to sell or otherwise provide to any Restricted Customer any goods,
products or services of the type or substantially similar to the type sold or
otherwise provided by the Corporation or any of its Subsidiaries (and thus
competitive with such goods, products or services) for which the Grantee was
employed during the twelve months prior to termination of the Grantee’s
employment. For purposes of this Section 2.3, “Restricted Customer” means any
individual or entity (i) for whom/which the Corporation or any of its
Subsidiaries provided goods, products or services, and (ii) with whom/which the
Grantee was the primary contact on behalf of the Corporation during the
Grantee’s last twelve months of employment or about whom/which the Grantee
acquired non-public information during the Grantee’s last twelve months of
employment that would be of benefit to the Grantee in selling or attempting to
sell such goods, products or services in competition with the Corporation or any
of its Subsidiaries. Section 2.4 Non-Solicitation of Employees During the term
of the Grantee’s employment with the Corporation or any of its Subsidiaries and
for a period of one year thereafter, the Grantee shall not directly or
indirectly encourage any employee of the Corporation or any of its United States
Subsidiaries with whom the Grantee has worked to terminate his or her employment
with the Corporation or any such Subsidiary or solicit such an individual for
employment outside the Corporation or any of its Subsidiaries in a manner which
would end or diminish that employee’s services to the Corporation or any of its
Subsidiaries. Section 2.5 Non-Disparagement During the term of the Grantee’s
employment with the Corporation or any of its Subsidiaries and thereafter in
perpetuity, the Grantee shall not knowingly disparage, criticize, or otherwise
make derogatory statements regarding the Corporation or any of its affiliates,
Subsidiaries, successors, directors, officers, customers or suppliers. During
the term of the Grantee’s employment with the Corporation or any of its
Subsidiaries and thereafter in perpetuity, none of the Corporation, Rexnord LLC,
nor any of their respective officers shall knowingly disparage, criticize, or
otherwise make derogatory statements regarding the Grantee. The restrictions of
this Section 2.5 shall not apply to any statements that are made truthfully in
response to a subpoena or other compulsory legal process. Section 2.6
Non-Disclosure of Confidential Information (a) The Grantee shall maintain in
confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose, publish or otherwise misappropriate, or use for the Grantee’s benefit
or the benefit of any Person, or deliver to any Person any Confidential
Information (as defined herein) or trade secrets of the Corporation.
“Confidential Information” means any document, record, notebook, computer
program or similar repository of or containing, any confidential or proprietary
information of or relating to the Corporation or any of its Subsidiaries,
including, without limitation, 4



--------------------------------------------------------------------------------



 
[ex103dformofperformances005.jpg]
information with respect to the Corporation’s or any of its Subsidiary’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment. Confidential
Information shall be defined to exclude information which is or becomes public
knowledge through no fault of the Grantee, or which was known to the Grantee
before the start of the Grantee’s earliest relationship with the Corporation or
any of its Subsidiaries, or which is otherwise not subject to protection under
applicable law. The Grantee’s obligations under this Section 2.6 shall apply for
so long as the Grantee continues in the employment of the Corporation or any of
its Subsidiaries and for two years following the termination of such employment,
for whatever reason, as to any Confidential Information that does not constitute
a trade secret under applicable law. As to any Confidential Information that
does constitute a trade secret under applicable law, the Grantee agrees that the
Grantee’s obligations under this Section 2.6 shall apply for so long as the item
qualifies as a trade secret. (b) The Grantee is advised that he or she may not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made: (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and provided that such disclosure is solely for the purpose of
reporting or investigating a suspected violation of the law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, provided
that such filing is made under seal. Additionally, in the event the Grantee
files a lawsuit against the Corporation for retaliation by the Corporation
against the Grantee for reporting a suspected violation of law, the Grantee has
the right to provide trade secret information to the Grantee's attorney and use
the trade secret information in the court proceeding, although the Grantee must
file any document containing the trade secret under seal and may do not disclose
the trade secret, except pursuant to court order. Section 2.7 Return of
Corporation Property All correspondence, drawings, manuals, letters, notes,
notebooks, reports, programs, plans, proposals, financial documents, or any
other documents concerning the Corporation’s or any of its Subsidiary’s
customers, business plans, marketing strategies, products or processes, whether
confidential or not, is the property of the Corporation (the “Corporation
Property”). Accordingly, upon the Grantee’s termination of employment for any
reason, the Grantee shall promptly deliver to the Corporation all such
Corporation Property, including any and all copies of any such Corporation
Property, and shall not make any notes of or relating to any information
contained in any such Corporation Property. The Grantee may respond to a lawful
and valid subpoena or other legal process but shall give the Corporation the
earliest possible notice thereof, shall, as much in advance of the return date
as possible, make available to the Corporation and its counsel the documents and
other information sought and shall assist such counsel in resisting or otherwise
responding to such process. 5



--------------------------------------------------------------------------------



 
[ex103dformofperformances006.jpg]
Section 2.8 Injunctive Relief The Grantee hereby acknowledges that a breach of
the covenants contained in this Article II will cause irreparable damage to the
Corporation and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Grantee hereby agrees that, in the event of an
actual or threatened breach of any of the covenants contained in this Article
II, in addition to any other remedy which may be available at law or in equity,
the Corporation shall be entitled to specific performance and injunctive relief.
The Corporation hereby acknowledges that a breach of the Corporation’s covenant
contained in Section 2.5 will cause irreparable damage to the Grantee, the exact
amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate. Accordingly, the
Corporation hereby agrees that, in the event of an actual or threatened breach
of the Corporation’s covenant contained in Section 2.5, in addition to any other
remedy which may be available at law or in equity, the Grantee shall be entitled
to specific performance and injunctive relief. ARTICLE III OTHER PROVISIONS
Section 3.1 Not a Contract of Employment Nothing in this Agreement or in the
Plan shall (i) confer upon the Grantee any right to continue in the employ of
the Corporation or any of its Subsidiaries, or (ii) interfere with or restrict
in any way the rights of the Corporation or its Subsidiaries, which are hereby
expressly reserved, to discharge the Grantee at any time for any reason
whatsoever, with or without Cause, except pursuant to an employment agreement,
if any, executed by and between the Corporation or any of its Subsidiaries, on
the one hand, and the Grantee, on the other hand, and approved by the Board.
Section 3.2 Construction; Choice of Law; Other Obligations This Agreement shall
be administered, interpreted and enforced under the laws of the state of
Delaware, without regard to conflicts of laws provisions that would give effect
to the laws of another jurisdiction. The obligations and restrictions set forth
in this Agreement are in addition to and not in lieu of any obligations or
restrictions imposed upon the Grantee under any other agreement or any law or
statute including, but not limited to, any obligations the Grantee may owe under
any law governing trade secrets, any common law duty of loyalty, or any
fiduciary duty. No time or geographic restriction provided above shall affect
the availability or scope of protection afforded to the Corporation’s trade
secrets. Section 3.3 Conformity to Securities Laws The Grantee acknowledges that
the Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation, Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan shall be administered, and the Performance Stock Units are granted,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this 6



--------------------------------------------------------------------------------



 
[ex103dformofperformances007.jpg]
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations. Section 3.4 Entire Agreement The parties hereto
acknowledge that this Agreement and the Plan set forth the entire agreement and
understanding of the parties and supersede all prior written or oral agreements
or understandings with respect to the subject matter hereof, except that any
provisions therein regarding confidentiality or non-competition remain in full
force and effect in favor of the Corporation and its Subsidiaries as if the
agreements containing such provisions were not so superseded. The obligations
imposed by this Agreement are severable and should be construed independently of
each other. The invalidity of one provision shall not affect the validity of any
other provision. If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, or as applied to any circumstances, under
the laws of any jurisdiction which may govern for such purpose, then such
provision shall be deemed, to the extent allowed by the laws of such
jurisdiction, to be modified or restricted to the extent and in the manner
necessary to render the same valid and enforceable, either generally or as
applied to such circumstance, or shall be deemed exercised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be. Section 3.5
Amendment The Administrator at any time, and from time to time, may amend the
terms of this Agreement, provided, however, that the rights of the Grantee shall
not be adversely impaired without the Grantee’s written consent. The Corporation
shall provide the Grantee with notice and a copy of any amendment made to this
Agreement Section 3.6 Disputes (Forum; Personal Jurisdiction; Waiver of Jury
Trial) Any dispute or controversy arising under, out of, or in connection with
or in relation to this Agreement or the Plan shall be brought exclusively in the
state, federal, or other courts of the state of Delaware, and the parties hereby
consent and submit to the personal jurisdiction of those courts. In the event of
dispute or litigation, each party shall pay its own attorney’s fees and
expenses, except that, should the Grantee file suit in a forum other than the
state, federal, or other courts of the state of Delaware, Corporation shall be
entitled to recover from the Grantee its attorney fees and expenses associated
with seeking the dismissal or transfer of the Grantee’s suit. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO ANY TRIAL BY JURY, IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING UNDER, OUT OF, IN CONNECTION WITH, OR
IN RELATION TO THE PLAN OR THIS AGREEMENT. Section 3.7 Notices All notices,
requests, consents and other communications hereunder to any party hereto shall
be deemed to be sufficient if contained in a written instrument and shall be
deemed to have been duly given when delivered in person, by telecopy, by
nationally-recognized overnight 7



--------------------------------------------------------------------------------



 
[ex103dformofperformances008.jpg]
courier, or by first class registered or certified mail, postage prepaid,
addressed to such party at the address set forth below or such other address as
may hereafter be designated in writing by the addressee to the addressor: (i) if
to the Corporation, to: Rexnord Corporation _________________ _________________
Attention: General Counsel (ii) if to the Grantee, to the Grantee’s home address
on file with the Corporation. Section 3.8 Government and Other Regulations The
obligation to sell and deliver shares of stock under the Plan shall be subject
to all applicable laws, rules and regulations and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or desirable by
the Corporation, including (without limitation) the satisfaction of all
applicable federal, state and local tax withholding requirements. The
Corporation shall have the power and the right to deduct or withhold, or require
the Grantee to remit to the Corporation, an amount sufficient to satisfy
federal, state, and local taxes (including the Grantee’s FICA obligation)
required by law to be withheld with respect to any taxable event arising or as a
result of these Performance Stock Units. Section 3.9 Counterparts This Agreement
may be executed in several counterparts, including via facsimile transmission,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. [Signature Page to Follow] 8



--------------------------------------------------------------------------------



 
[ex103dformofperformances009.jpg]
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above. THE
CORPORATION: Rexnord Corporation By: Print Name: Title: THE GRANTEE: Signature:
Print Name: Grantee’s Address: Grantee’s Taxpayer Identification Number: 9



--------------------------------------------------------------------------------



 
[ex103dformofperformances010.jpg]
APPENDIX A [PERFORMANCE METRICS] * * * * * 6666674-v4\GESDMS 10



--------------------------------------------------------------------------------



 